962 A.2d 670 (2009)
STANTON-NEGLEY DRUG COMPANY, t/d/b/a Stanton-Negley Legend Drug, Appellant
v.
PENNSYLVANIA DEPARTMENT OF PUBLIC WELFARE, a Government Entity; Estelle B. Richman, Secretary of Pennsylvania Department of Public Welfare, in her official capacity; Office of Medical Assistance Programs, a Government Entity; James L. Hardy, Acting Deputy Secretary of the Office of Medical Assistance Programs, in his official capacity; Officer of Administration, Contract Policy, Management and Procurement, a Government Entity; and Daniel R. Boyd, the official-in-charge of the Office of Administration, Contract Policy Management and Procurement, in his official capacity, Appellees.
No. 54 MAP 2007.
Supreme Court of Pennsylvania.
January 22, 2009.

ORDER
PER CURIAM.
AND NOW, this 22nd day of January, 2009, the order of the Commonwealth Court is AFFIRMED.